                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


THE LAMPO GROUP, LLC D/B/A                  )
RAMSEY SOLUTIONS,                           )
                                            )
        Plaintiff,                          )       NO. 3:18-cv-01402
                                            )       JUDGE RICHARDSON
v.                                          )
                                            )
KEVIN HELMUT PAFFRATH, THE                  )
PAFFRATH ORGANIZATION, and                  )
MEETNDONE CORPORATION,                      )
                                            )
        Defendants.                         )



                                        ORDER
       For the reasons discussed in the accompanying Memorandum Opinion, Defendants’

Motion for Leave to File Anti-SLAPP Motion (Doc. No. 29) is DENIED.

       IT IS SO ORDERED.


                                        ____________________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-01402 Document 63 Filed 07/23/19 Page 1 of 1 PageID #: 707
